UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7913


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LACEY LEROY MCCLAM, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:07-cr-01277-TLW-1)


Submitted:   March 26, 2013                 Decided:   March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lacey Leroy McClam, Jr., Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lacey McClam, Jr., appeals from the district court’s

margin order denying his motion to compel defense counsel to

produce documents.      Our review of the record discloses that this

appeal   is   without     merit.      McClam   has   not   demonstrated     a

particularized need or raised any specific issues in regard to

the requested documents.         Accordingly, we affirm.          We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                       2